DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 14, 2022 has been entered.

Response to Amendment
- Claims 3-14 are pending.
- Claims 3 and 5-14 have been amended.
- Claims 3-14 are rejected.	
-Claims 15-18 are added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 7, 11 and 15, recites the following limitation “the second message allows the UE to send an IDC indication, the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE.” Applicant specification discloses The IDC indication(or IDC indicator) may include IDC entry indicator which indicates whether the UE is in IDC entry situation. Or, the IDC indicator may be the IDC entry indicator. Nothing in specification discloses the IDC indication transmitted by the UE contains both indicators the IDC entry indicator and IDC release indicator. The limitation has no support in the original specification.
Further, the claims recite the following limitations “the second message allows the UE to send an IDC indication” and “response to detecting the change of IDC situation, transmitting, at the UE, the IDC indication” Nothing in the specifications disclose transmitted a first indication and second indication after the change. The limitation has no support in the original specification.
Claims 6, 10, 14 and 18, recites the “the IDC indication further comprises recommended DRX configuration.” Applicant specification see ¶0173, control operation is transferred from the BS to the UE the TDM operation may be performed by indicating TDM pattern or through DRX configuration. Nothing in the specification discloses the UE transmitting the IDC indication further comprises recommended DRX configuration. The limitation has no support in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	  Claims 3, 7, 11 and 15 recites “the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE; the IDC indication including the first indicator or the second indicator, to the base station BS.” It’s unclear does the IDC indication transmitted from the UE contains both indicators or a single indicator. For examination purposes, its interpreted that the BS configures the UE with IDC entry situation of the UE and a second indicator for an IDC release situation of the UE. The UE transmits the first indicator or second indicator to the base station.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7-8 , 11-12 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo (Pub. No. US 2012/0195298 A1) in view of Koo et al. (Pub. No. US 2012/0214489 A1; hereinafter Koo) and, further in view of Jang et al. (Pub. No. US 2012/0213107 A1; hereinafter Jang; provisional document in office appendix).
Regarding claims 3 and 7, Kuo discloses a communication UE comprising: configured to cause the apparatus to transmit a first message to a base station, wherein the first message indicates that the apparatus supports In-Device Coexistence (IDC) functionality;  (Figure 6, item 612 UE capability information (with assistant information for in-device coexistence message transmit to eNB) configured to cause the UE to receive a second message from the base station, wherein the second message allows the UE to send an IDC indication; (Figure 6, RRC connection reconfiguration message with measurement config. Send by eNB; See ¶0038, the eNB know whether it is necessary to configure the measurements to a UE for in-device coexistence interference avoidance, the UE would signal information to indicate whether there is a concern of in-device coexistence interference in the UE)
However, Kuo fails to disclose a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to:  cause the UE to detect a change of IDC situation; and cause the UE to transmit the IDC indication including the first indicator or the second indicator, to the BS, in response to the detecting the change of IDC situation.
Koo discloses a memory; (See ¶0083, memory) and a processor operably coupled to the memory, (See ¶0083, processor that is in communication with memory 610) wherein the processor, when executing program instructions stored in the memory, (See ¶0086, processor executes instructions stored in ROM or RAM) is configured to: cause the UE to detect a change of IDC situation; (See ¶0063, identifies the cause of the coexistence interference depending on how the existence interference was detected) and cause the UE to transmit the IDC indication including the first indicator or the second indicator, (See ¶0035, the UE triggers and transmits a measurement reporting message with “Reason IDC”) to the BS, in response to the detecting the change of IDC situation. (See ¶0025, ¶0067, UE sends the measurement report to the Enb)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Kuo to include transmitting a IDC entry situation depending on a threshold. The motivation to combine is to efficiently managing coexistence interference between different radio technologies deployed in adjacent bands (See ¶0003).
However, Kuo in view of Koo fails to disclose the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE.
Jang discloses the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE; (See 0066-0067, The measurement is configured in the UE for various purposes such as a support of UE mobility by the eNB or a load balancing of the eNB; If measurement is configured, the UE determines whether the configured measurement is intra-frequency measurement or inter-frequency measurement at step 505. If the measurement object is for a serving frequency and the measurement configuration is Event A1, A2, A3, A5, or A6, the UE performs the next step. Events A1, A2, A3, A4, A5, and A6 correspond to the following. [0068] Event A1: In a case in which a serving cell becomes better than a threshold. [0069] Event A2: In a case in which a serving cell becomes worse than a threshold; interpreted the base station configures the UE to determine from the measurement between a1-In a case in which a serving cell becomes better than a threshold (corresponding to release idc indicator) and a2-In a case in which a serving cell becomes worse than a threshold (corresponding to entry idc indicator)).
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Kuo in view of Koo to include transmitting configuration to the UE to determine what event is occurring. The motivation to combine is measurement is configured in the UE for various purposes such as a support of UE mobility by the eNB or a load balancing of the eNB (See ¶0066).
Regarding claims 4, 8, 12 and 16, Kuo discloses the second message is a Radio Resource Control (RRC) connection reconfiguration message. (Figure 6, RRC connection reconfiguration message with measurement config. Send by eNB)
Regarding Claims 11 and 15, Kuo disclose a base station comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, (See ¶0046, storage medium may be coupled to a machine such as, for example, a computer/processor (which may be referred to herein, for convenience, as a "processor") such the processor can read information (e.g., code) from and write information to the storage medium)
is configured to: cause the BS to receive a first message from a User Equipment, wherein the first message indicates that the UE supports In-Device Coexistence functionality; (Figure 6, item 612 UE capability information (with assistant information for in-device coexistence message transmit to eNB) cause the BS to transmit a second message to the UE, wherein the second message allows the UE to send an IDC indication, (Figure 6, RRC connection reconfiguration message with measurement config. Send by eNB; See ¶0038, the eNB know whether it is necessary to configure the measurements to a UE for in-device coexistence interference avoidance, the UE would signal information to indicate whether there is a concern of in-device coexistence interference in the UE)
	However, Kuo fails to disclose cause the BS to receive the IDC indication including the first indicator or the second indicator, from the UE.
Koo disclose the BS to receive the IDC indication including the first indicator or the second indicator, from the UE. (See ¶0063, identifies the cause of the coexistence interference depending on how the existence interference was detected; See ¶0035, the UE triggers and transmits a measurement reporting message with “Reason IDC”;  See ¶0025, ¶0067, UE sends the measurement report to the Enb)
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Kuo to include transmitting a IDC entry situation depending on a threshold. The motivation to combine is to efficiently managing coexistence interference between different radio technologies deployed in adjacent bands (See ¶0003).
However, Koo in view of Kuo fails to disclose the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE.
Jang discloses the IDC indication comprising a first indicator for an IDC entry situation of the UE and a second indicator for an IDC release situation of the UE(See 0066-0067, The measurement is configured in the UE for various purposes such as a support of UE mobility by the eNB or a load balancing of the eNB; If measurement is configured, the UE determines whether the configured measurement is intra-frequency measurement or inter-frequency measurement at step 505. If the measurement object is for a serving frequency and the measurement configuration is Event A1, A2, A3, A5, or A6, the UE performs the next step. Events A1, A2, A3, A4, A5, and A6 correspond to the following. [0068] Event A1: In a case in which a serving cell becomes better than a threshold. [0069] Event A2: In a case in which a serving cell becomes worse than a threshold; interpreted the base station configures the UE to determine from the measurement between a1-In a case in which a serving cell becomes better than a threshold (corresponding to release idc indicator) and a2-In a case in which a serving cell becomes worse than a threshold (corresponding to entry idc indicator)).
In view of the above, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the method and system disclosed by Kuo in view of Koo to include transmitting configuration to the UE to determine what event is occurring. The motivation to combine is measurement is configured in the UE for various purposes such as a support of UE mobility by the eNB or a load balancing of the eNB (See ¶0066).
Claims 5-6, 9-10, 13-14 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuo in view of Koo, Jang and Comsa et al. (Pub. No. US 2012/0207040 A1; hereinafter Comsa).
Regarding claims 5, 9, 13 and 17, Kuo in view of Koo and Jang fails to disclose the first indicator includes a first unusable frequency information, and the first unusable frequency information includes information on a frequency affected by the IDC entry situation.
Comsa disclose the first indicator includes a first unusable frequency information, (See ¶0086, transmitted by the UE in a notification a list of frequencies that cannot be used due to interference generated by co-existing technologies e.g. the problematic frequencies ) and the first unusable frequency information includes information on a frequency affected by the IDC entry situation. (See ¶0086, transmitted by the UE in a notification a list of frequencies that cannot be used due to interference generated by co-existing technologies e.g. the problematic frequencies )
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuo in view of Koo and Jang to include transmitting a list of frequencies that are affected by the co-existing interference. The motivation to combine is to mitigate interference between multiple radio technologies caused by adjacent bands (See ¶0004).
Regarding claims 6, 10, 14 and 18, Kuo in view of Koo and Jang fails to disclose the IDC indication further comprises recommended DRX configuration.
Comsa disclose the IDC indication further comprises recommended DRX configuration. (See ¶0126, a discontinuous reception (DRX) cycles or gaps/patterns that may allow a TDM operation in the wireless device between this RATs (as discussed herein) may be configured; See ¶150, one potential solution for solving the in-device coexistence issue may be to adopt a TDM scheme which includes ensuring the transmission of a radio signal does not coincide with reception of another radio signal. In LTE, the TDM patterns translate in having scheduled and unscheduled periods configured by suggested by the wireless device; See ¶151, one way to achieve TDM is via the use of DRX.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system disclosed by Kuo in view of Koo and Jang to include transmitting a list of frequencies that are affected by the co-existing interference. The motivation to combine is to mitigate interference between multiple radio technologies caused by adjacent bands (See ¶0004).
Response to Arguments
Applicant’s arguments with respect to claims 3, 7, 11 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pipponen et al. (Pub. No. US 2013/0303215 A1)- apparatus having at least one network radio and at least one other radio, the report comprising in-device coexistence related information that combines information descriptive of potential and on-going interference to the at least one other radio as two orthogonal components comprised of power domain information and time domain information and transmit the report to a network station with which the apparatus communicates using the at least one network radio.
Lin et al. (Pub. No. US 2012/0082140 A1)- The first radio module then determines a desired TDM pattern based on the traffic and scheduling information to prevent IDC interference with the second radio module. The first radio module also transmits TDM coexistence pattern information based on the desired TDM pattern to a base station. In one embodiment, the TDM coexistence pattern information comprises a recommended TDM pattern periodicity and a scheduling period to maximize IDC efficiency subject to limited level of IDC interference possibility. In one specific example, the TDM coexistence pattern information comprises a set of discontinuous reception (DRX) configuration parameters defined in long-term evolution (LTE) 3GPP standards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472